Citation Nr: 0711819	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-38 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder as secondary to service-connected residuals of a 
left knee injury.  

2.  Entitlement to an increased rating for the service-
connected residuals of the left knee injury, currently rated 
10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from November 1972 to March 
1975.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

In his October 2004 substantive appeal, on VA Form 9, the 
veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board (Travel Board hearing)  A hearing was 
scheduled for November 2005, but the veteran failed to appear 
for the hearing.  A VA regulation states that, if an 
appellant fails to appear for a scheduled hearing and a 
request for a postponement was not received and granted, the 
case will be processed as though the request for a hearing 
had been withdrawn.  38 C.F.R. § 20.704(d) (2006).  No 
further request for a hearing has been received.  Therefore, 
the Board considers the veteran's hearing request as 
withdrawn and will proceed with consideration of his appeal.  


FINDINGS OF FACT

1.  The medical evidence shows the veteran's service-
connected left knee disability did not cause or permanently 
exacerbate his right knee disorder.  

2.  The range of motion in the veteran's left knee is from 0 
degrees of extension to at least 95 degrees of flexion, 
including with consideration of his pain on use.  




CONCLUSIONS OF LAW

1.  The veteran's right knee disorder is not proximately due 
to, the result of, or chronically aggravated by his left knee 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2006).  

2.  The criteria are not met for a rating higher than 10 
percent for the left knee disability.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, and 4.71a, Code 5257 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 



In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a November 2003 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA 
treatment records through February 2004 have been obtained 
and he was provided two VA compensation examinations.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claims in February 2004 - so not until after sending the 
veteran a VCAA letter in November 2003.  Consequently, there 
was no error in the timing of the VCAA notice.  Cf., Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even in situations where the VCAA notice was not sent until 
after the initial adjudication of the claim, the issuance of 
a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
the timing defect).



The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  

The record reflects that the veteran has been provided notice 
of the type of evidence or information needed to establish 
service connection for a right knee disorder secondary to his 
already-service-connected left knee disability and to warrant 
a higher rating for his service-connected left knee 
disability.  It does not appear, however, he was notified of 
the other downstream elements of his claims as set forth in 
Dingess.  Nevertheless, since the Board is denying both of 
his claims, any notice defect as to those additional 
downstream elements of his claims is moot.  Therefore, he is 
not prejudiced by the Board's consideration of his claims.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (requiring 
that the Board explain why it is not prejudicial to the 
veteran to consider evidence in the first instance, that is, 
without the RO having initially considered it).  



Analysis

Service connection has been in effect since 1981 for 
residuals of a left knee injury.  The veteran contends his 
left knee disability caused his right knee disorder.  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service 
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

In December 2003, a VA examiner was requested to provide a 
medical opinion regarding the relationship, if any, between 
the veteran's service-connected left knee disability and his 
right knee disorder.  The examiner noted the veteran stated 
that his right knee pain had begun approximately one year 
prior to that evaluation.  He gave no history of prior injury 
to this knee.  He said that one day his right knee had popped 
when he got out of bed and that it had subsequently become 
painful, had grown weaker, would get stiff, would swell, and 
would give way.  The examiner listed pertinent clinical 
findings and diagnosed internal derangement of the right knee 
with a tear of the anterior cruciate ligament, causing some 
instability.  The examiner went on to indicate, however, that 
it was unlikely the veteran's right knee injury was 
associated with his left knee disability, as he had a normal 
gait and stance, and his leg lengths were identical.  So, 
without such findings, "there would be no reason to have an 
increased strain pattern on the right knee."  



There is no medical evidence refuting this unfavorable VA 
opinion by even suggesting either that the veteran's left 
knee disability was the direct cause of his right knee 
disorder or that his right knee increased in disability due 
to his left knee disability, i.e., was chronically aggravated 
by it to warrant service connection on an alternative 
secondary basis.  Although the VA medical opinion did not 
specifically address the question of whether his left knee 
disability had chronically aggravated (meaning permanently 
worsened) his right knee disorder, the opinion reasonably 
concluded as much since the examiner clearly indicated the 
left knee disability had had no effect whatsoever on the 
veteran's right knee - especially since he did not have any 
of the possible circumstances (such as an altered gait/stance 
or leg length discrepancy) as a result of his left knee 
disability that, in turn, might place undue stress on his 
right knee.

Since the veteran and his representative are laymen, they do 
not have the medical training and expertise needed to 
determine whether his right knee disorder is somehow related 
to his already-service-connected left knee disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see 
also Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  So their 
contentions and beliefs concerning this, no matter how 
sincere, are simply insufficient to constitute competent 
evidence on this determinative issue.

In summary, there simply is no competent - i.e., medical - 
evidence establishing a causal relationship between the 
veteran's right knee disorder and his service-connected left 
knee disability in any way, either directly or by way of 
aggravation.  Thus, service connection for a right knee 
disorder as secondary to the veteran's left knee disability 
must be denied.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Increased Rating

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

A number of diagnostic codes are potentially applicable in 
this case.  For dislocation of semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint, a 20 percent evaluation is warranted.  Code 5258.  
For symptomatic postoperative residuals of removal of 
semilunar cartilage, a 10 percent rating is assigned.  
Code 5259.  

Arthritis, if objectively confirmed by X-ray, is rated on the 
basis of the extent of limitation of motion it causes.  
Codes 5003 and 5010.  

A 20 percent rating may be assigned for limitation of flexion 
of the leg to 30 degrees.  Limitation to 45 degrees warrants 
a 10 percent rating.  A noncompensable rating is assigned for 
limitation of flexion to 60 degrees or more.  Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 
0 percent evaluation.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 
30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees.  Code 5261.    

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent rating if the 
impairment is slight.  Code 5257.  

During a VA orthopedic compensation examination in December 
2003, the veteran reported that he had pain in his left knee 
"on a regular basis," including at rest.  He complained of 
weakness in his left leg and stiffness in his left knee after 
sitting for prolonged periods.  He denied any swelling, 
redness, or heat.  He also reported instability in this knee, 
indicating it would sometimes give out while he was just 
walking and also with kneeling.  He also stated that he had 
problems with this knee locking, although his description, 
according to the examiner, was of a hyperextension-type 
problem.  He said he could walk about half a mile before his 
knee would "go crazy."  Further, he reported that he would 
have increased pain in the knee with walking, kneeling, and 
doing heavy lifting.  He indicated that he did not use a 
brace on the knee anymore, because it no longer fit.  He also 
denied using crutches, canes, or corrective shoes.  There 
were no reported incidents of dislocation of the left knee or 
patella.  It was noted that his previous left knee surgery 
included a partial meniscectomy and reconstruction of the 
anterior cruciate ligament.  Finally, he said his left knee 
would bother him more if he had to do heavy lifting, 
especially going up and down stairs.  

On objective physical examination, active range of motion of 
the left knee was from 0 to 130 degrees, with passive range 
of motion from 0 to 135 degrees, both of which the examiner 
indicated was normal for the veteran.  All of the left knee 
ligaments were described as being intact and McMurray's sign 
was negative.  The examiner described scars on the medial and 
lateral aspects of the veteran left knee; both scars were 
nontender and well-healed and produced no limitation of 
function of the knee joint.  No painful motion of the left 
knee was noted on examination.  Muscle strength of the knee 
was listed as 5/5.  No effusion in the left knee was noted.  
Finally, the examiner stated the veteran's gait and stance 
were normal and that his leg lengths were identical.  

A VA clinic report dated in February 2004 notes the veteran's 
complaint of intermittent left knee pain.  The examiner 
indicated there was no edema and that the veteran's gait was 
normal.  No other pertinent clinical findings were recorded.  

The veteran had another VA orthopedic compensation 
examination in August 2005.  He reported essentially the same 
symptoms as he had during the previous compensation 
examination.  Active and passive range of motion of the left 
knee, including against strong resistance, was from 0 to 
110 degrees, with pain beginning at 95 degrees.  Range of 
motion of the knee after repetitive motion was measured at 0 
to 100 degrees, limited at that point by pain.  That examiner 
did not report clinical findings regarding any ligamentous 
laxity or instability of the left knee.  Although the 
examiner did not note any clinical finding of effusion, x-
rays of the left knee did reveal a slight effusion.  X-rays 
during both the December 2003 and August 2005 examinations 
showed degenerative changes (arthritis) in the left knee 
joint.  

First, the Board observes the veteran underwent surgery on 
his left knee in 1982, involving reconstruction of the 
anterior cruciate ligament and a partial medial meniscectomy.  
Although he has reported problems with this knee locking, the 
December 2003 examiner indicated this was a "hyperextension-
type problem," rather than due to recurrent dislocation of 
semilunar cartilage.  Further, despite the veteran's claims, 
no recent examiner has noted any significant effusion into 
the knee joint.  Therefore, in the absence of medical 
evidence of episodes of true locking due to recurrent 
dislocation of semilunar cartilage, the Board finds that a 
20 percent rating under Code 5258 is not warranted.  A 10 
percent rating under the criteria of Code 5259 (postoperative 
residuals of cartilage removal) is appropriate, however, 
given the veteran's history of surgery on his left knee for a 
partial meniscectomy.  But he already has a 10 percent 
rating, so no additional benefit.

The veteran has at all times when measured had full extension 
of his left knee, meaning to 0 degrees, so he cannot receive 
a rating higher than 10 percent under Code 5261.  And 
evaluating this knee on the basis of limitation of flexion 
due to the noted arthritis, both recent examination reports 
clearly show that any such limitation is not more than slight 
- including with consideration of the effects of his pain.  
So he cannot receive a rating higher than 10 percent under 
Code 5260, either.  Indeed, in the strictest sense, he does 
not have sufficient limitation of motion on either flexion or 
extension to warrant even a noncompensable (i.e., 0 percent) 
rating under these Codes 5260 and 5261.  But inasmuch as the 
more recent examiner indicated there was slight limitation 
due to pain on repetitive use, the minimum 10 percent rating 
for the knee is warranted under the provisions of 38 C.F.R. 
§ 4.59 and DC 5003 (indicating a veteran that has arthritis 
is entitled to at least the minimum compensable rating of 10 
percent, even if he does not have a compensable degree of 
limitation of motion).

There is no basis, however, for assigning a rating higher 
than 10 percent.  Consider that normal range of motion in the 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II.  At the very worst, 
meaning even with consideration of his pain, the veteran has 
full extension (to 0 degrees) and no more than slight 
limitation of flexion (to 95 degrees).  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, and 4.59, and indicating the effects of pain - 
especially during prolonged use or when most prevalent 
("flare-ups") may cause additional limitation of motion 
above and beyond that objectively shown.  Other 
considerations include whether there is weakness or premature 
fatigability, incoordination, etc.

As mentioned, this level of flexion - to at least 95 degrees 
- even though less than normal, still far exceeds even that 
required for the lowest possible 0 percent rating under DC 
5260, and, again, even considering the effects of the 
veteran's pain.  In addressing the effect of the veteran's 
pain on his range of motion, the August 2005 VA examiner 
noted limitation of flexion to 100 degrees due to pain on 
use.  That limitation, however, exceeds the 95-degree limit 
(in the worst-case scenario) and in any event is not 
indicative of more than slight overall limitation of flexion.  
No other functional impairment has been noted by any 
examiner.  

Also, since the veteran has maintained normal extension in 
his left knee, he cannot receive separate ratings for 
limitation of flexion and extension.  See Code 5261 and 
VAOGPREC 9-2004 (September 17, 2004).  Moreover, the 10 
percent rating under Code 5259 is essentially a minimum 
rating for postoperative residuals.  Assigning a separate 
10 percent rating on that basis, in addition to the 10 
percent under Codes 5003 and 5260, and § 4.59, would 
constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 
(2006).  

Lastly, since the December 2003 VA examination definitely 
ruled out any instability in the veteran's left knee, despite 
his noted complaints, he cannot receive separate ratings for 
instability (under Code 5257) and arthritis (under Code 
5003).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997).  See, too, VAOPGPREC 9-98 (August 14, 1998); Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).  

In summary, the Board finds that the schedular criteria for a 
rating greater than the currently assigned 10 percent are not 
met under any applicable diagnostic code.  

A couple of final points worth noting, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  Here, though, the 
Board believes the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's disability level.  There is no indication he has 
ever been hospitalized for treatment of his left knee 
disability since his separation from military service.  
Neither does the record reflect marked interference with his 
employment, meaning above and beyond that contemplated by his 
current 10 percent schedular rating.  See 38 C.F.R. § 4.1.  
He has submitted no evidence of excessive time off from work 
due to the disability or of concessions made by his employer 
because of it.  


There simply is no evidence of any unusual or exceptional 
circumstances that would take his case outside the norm so as 
to warrant referral to VA's Compensation and Pension Service 
for consideration of an extraschedular rating.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-
96.  

Because the criteria for a rating greater than the currently 
assigned 10 percent are not met, the veteran's claim for an 
increased rating must be denied.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Codes 5003, 5260.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, this doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The claim for service connection for a right knee disorder as 
secondary to the service-connected left knee disability is 
denied.  

The claim for an increased rating for the left knee 
disability, currently rated 10 percent, also is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


